UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4780



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HECTOR MANUEL HERNANDEZ,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-03-20)


Submitted:   December 18, 2006            Decided:   January 8, 2007


Before MOTZ, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James M. Ayers, II, AYERS, HAIDT & TRABUCCO, P.A., New Bern, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Christine Witcover Dean, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Hector Manuel Hernandez was convicted after a jury trial

of conspiring to obstruct and delay interstate commerce by robbery,

in violation of 18 U.S.C. § 1951 (2000) (Count One); aiding and

abetting the obstruction and delay of interstate commerce, in

violation of 18 U.S.C. §§ 1951, 2 (2000) (Count Ten); using,

carrying, and brandishing firearms during and in relation to a

crime of violence, and aiding and abetting that crime, in violation

of 18 U.S.C.A. §§ 924(c), 2 (West 2000 & Supp. 2006) (Count

Eleven); and possessing firearms and aiding and abetting the

possession of firearms while being an alien illegally in the United

States, in violation of 18 U.S.C. §§ 922(g)(5), 2 (2000) (Count

Twelve). He was sentenced to concurrent seventy-one-month terms of

imprisonment on Counts One, Ten, and Twelve, and a consecutive

eighty-four-month sentence on Count Eleven, followed by five years

of supervised release.   The district court also imposed a $5400

fine.

          Hernandez has appealed. On appeal, counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating that

he found no meritorious issues for appeal, but seeking review of a

district court ruling granting the Government’s motion in limine

limiting cross-examination of one witness.   Hernandez was informed

of his right to file a pro se supplemental brief, and has done so.




                              - 2 -
              Counsel asserts that the district court’s grant of the

Government’s motion in limine prohibiting him from impeaching the

officer   who    handled     the     evidence    in    this   case      regarding   his

discharge from the Lumberton Police Department violated his Sixth

Amendment right to confrontation. We review the denial of a motion

in limine for abuse of discretion.              See United States v. White, 405

F.3d   208,    212   (4th    Cir.)    (“We    review    rulings        concerning   the

admission of evidence for abuse of discretion.”), cert. denied, 126

S. Ct. 668 (2005); Malone v. Microdyne Corp., 26 F.3d 471, 480 (4th

Cir. 1994) (reviewing ruling on motion in limine for abuse of

discretion).

              The Confrontation Clause guarantees the accused the right

to cross-examine witnesses.            U.S. Const. amend. VI; United States

v. Smith, 451 F.3d 209, 221 (4th Cir.) (“[T]he right of cross

examination     is   a    precious    one,    essential       to   a    fair   trial.”)

(internal quotation marks and citation omitted), cert. denied, 127

S. Ct. (2006).           Thus, “a trial court should accord a criminal

defendant a reasonable opportunity to conduct cross-examination

that might undermine a witness’s testimony.”                   Smith, 451 F.3d at

221.   However, the Confrontation Clause does not guarantee counsel

the right to unfettered, unlimited cross-examination, nor does it

prevent   a     trial     judge    from      imposing    reasonable        limits    on

cross-examination based upon concerns about harassment, prejudice,

confusion of the issues, witness safety, repetition, or relevance.


                                        - 3 -
Id. (citing Delaware v. Van Arsdall, 475 U.S. 673, 679 (1986), and

Fed. R. Evid. 403).

           The appraisal of the probative and prejudicial value of

evidence is entrusted to the sound discretion of the trial court

and its appraisal, absent extraordinary circumstances, will not be

disturbed.   See United States v. Simpson, 910 F.2d 154, 157 (4th

Cir. 1990). We have reviewed the district court’s ruling, and find

that its limitation of cross-examination in this case did not

constitute an abuse of discretion.            Therefore, this claim entitles

Hernandez to no relief.

           We have reviewed the issue raised in Hernandez’s pro se

supplemental brief, and find that it lacks merit.                In accordance

with Anders, we have reviewed the record in this case and have

found no meritorious issues for appeal.                We therefore affirm

Hernandez’s conviction and sentence.              This court requires that

counsel inform Hernandez, in writing, of the right to petition the

Supreme   Court   of   the   United    States    for   further   review.    If

Hernandez requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Hernandez.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                      - 4 -
        AFFIRMED




- 5 -